Title: From James Madison to Edmund Randolph, 2 December 1782
From: Madison, James
To: Randolph, Edmund


Dear Sir
Philada. Decr. 2d. 1782.
The Secy. of F. Affairs communicated to me a few days ago his determination speedily to resign his office He asked me in the course of conversation whether I thought Mr. Jefferson would prefer the vacancy to his foreign appointment I answered him in the negative. He then asked whether I supposed he wd. accept the commission of Jay at Madrid in case the latter should prefer the secretariship of foreign affairs and be appointed to it. I told him I could not answer that question, but doubted much whether Congress would consent to part with the services of Mr Jay as a negociator of peace I wish you to mention this conversation to  and acquaint me with the result. The want of a cypher with him will be an apology for omitting a direct communication. Thro’ your hands also it may be accompanied with explanations if requisite. I leave it to yourself to decide how far it may be worth while to feel the pulse of our friend Mclurg with respect to the vacancy in question
Mr. Marbois apprised me the evening before last that a French frigate will sail from this port in about three weeks and that it is probable Ct. R——u and the Chevr. de Chatt——x will take their passage in her than in the frigate in the Chesapeak If the river should not be threatened with ice the time of her sailing may possibly be procrastinated Should this obstruction not take place before the middle of January there will be some chance of another frigate at this port These circumstances may be very interesting to Mr Jefferson and I beg you to give him the earliest notice of them. If I cd. suppose that these & other considerations cd leave any uncertainty as to his coming hither in the first instance I would press that point anew, being more & more convinced of its utility not to say necessity & finding that it is generally viewed in the same light
I send this by Mr. Nathan who visits Richmond in pursuit of his demand agst. the State. A duplicate of it will make a part of my letter by the post tomorrow.
I am my dear friend
J. M.
